Order entered November 18, 2013




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01236-CV

    TIMOTHY L. BARTON AND TR CARNEGIE INVESTMENTS, LLC, Appellants

                                                  V.

                     DIANA MORARU AND ADNAN SARDAR., Appellees

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 12-01813

                                              ORDER
          In their notice of appeal, appellants informed the Court that a petition for bankruptcy has

been filed in United States Bankruptcy Court concerning TR Carnegie Investments, LLC.

Pursuant to 11 U.S.C. § 362, further action in this cause is automatically stayed. See TEX. R.

APP. P. 8.2.

          Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3(a).

                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE